    Case 3:19-cv-01446-N Document 19 Filed 09/09/20          Page 1 of 16 PageID 967



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JAMES W. NEWSOM,                 §
                                 §
     Plaintiff,                  §
                                 §
v.                               §                      Civil Action No. 3:19-CV-1446-N
                                 §
RELIANCE STANDARD LIFE INS. CO., §
                                 §
     Defendant.                  §

                     MEMORANDUM OPINION AND ORDER

       This Order constitutes the Court’s findings of fact and conclusions of law, pursuant

to Federal Rule of Civil Procedure 52(a)(1).1 Plaintiff Newsom seeks relief from the

decision of Defendant Reliance Standard Life Insurance Company (“Reliance”) to deny

Newsom long term disability benefits because it determined he was not eligible. It is before

the Court on the administrative record developed below, see Joint Submission of

Administrative Record [12] (“Rec.”), and the briefs of the parties. See ECF 13-18. The

parties have agreed that review by the Court is de novo based on the written administrative

record. See Joint Motion Regarding Trial Submission [10], Order [11]; accord Ariana M.

v. Humana Health Plan of Tex., Inc., 884 F.3d 246 (5th Cir. 2018) (en banc). Because the

Court finds that Newsom was eligible for long term disability, it awards him the unpaid

benefits.


1
 The Court’s findings of fact are primarily in Parts I through III, and IV.B of this Order.
To the extent the Court makes findings in other parts of this Order, it will so indicate by
using the word “find.” Any findings of fact that are more properly considered as
conclusions of law are adopted by the Court as such, and vice versa.
ORDER – PAGE 1
     Case 3:19-cv-01446-N Document 19 Filed 09/09/20             Page 2 of 16 PageID 968



                                  I. FACTUAL BACKGROUND

         In 2017, Newsom was a 51 year old software architect working for Lereta L.L.C.

(“Lereta”).2 Lereta provided its employees with both short term disability (“STD”) and

long term disability (“LTD”) benefits as part of an ERISA plan. The benefits were funded

by insurance policies issued by Reliance (the “STD Policy” and the “LTD Policy”), which

also administered the plan.

         The STD Policy provides coverage to “Eligible Classes,” which means “Each

active, Full-time Employee of” Lereta, where “‘Full-time’ means working for [Lereta] for

a minimum of 30 hours during a person’s regular work week.” Rec. 8-9. The STD Policy

does not define “a person’s regular work week.”

         The STD Policy pays benefits if a covered employee is “Disabled,” where:

“‘Disabled’ means the insured is: (1) unable to do the material duties of his/her job; and

(2) not doing any work for payment; and (3) under the regular care of a physician.” Rec.

9, 18. The STD Policy provides:

         We will pay Partial Disability Benefits if: (1) an Insured is Partially Disabled;
         and (2) an Insured accepts Rehabilitative Employment. . . . “Rehabilitative
         Employment” . . . includes the Insured performing all of the material duties
         of his/her regular occupation on a part-time basis or some of the material
         duties on a full-time basis. It does not include performing all of the material
         duties of his/her regular occupation on a full-time basis. “Partially Disabled”
         . . . means that the Insured is unable to perform the material duties of his/her
         own job and is under the regular care of a Physician.

Rec. 21.




2
    The Court believes the facts in this section are substantially undisputed.
ORDER – PAGE 2
  Case 3:19-cv-01446-N Document 19 Filed 09/09/20              Page 3 of 16 PageID 969



       The STD Partial Disability Benefit pays, for up to 26 weeks of disability, a benefit

of up to 70% of the employee’s pre-disability weekly earnings, except that the benefit is

reduced as needed to ensure the benefit in combination with other specified income does

not exceed the employee’s pre-disability weekly earnings. Rec. 8, 21. Benefits are paid

from “the eighth consecutive day of disability” (i.e., there is a 7-day elimination period).

Rec. 8.

       The LTD Policy provides: “A person is eligible for insurance under this Policy if

he/she: (1) is a member of an Eligible Class . . . ; and (2) has completed the Waiting Period

[60 days of continuous employment] . . . .” Rec. 352, 361. The “Eligible Classes”

encompass “Each active, Full-time Employee of” Lereta, where “Full-time” means

“working for [Lereta] for a minimum of 30 hours during a person’s regular work week.”

Rec. 352, 354]. The LTD Policy does not define “a person’s regular work week.”

       The LTD Policy further provides:

              “Totally Disabled” and Total Disability” mean, that as a result of an
       Injury or Sickness:
       (1) during the Elimination Period . . . , an insured cannot perform the material
       duties of his/her Regular Occupation;
       (a) “Partially Disabled” and “Partial Disability” mean that as a result of an
       Injury or Sickness an Insured is capable of performing the material duties of
       his/her Regular Occupation on a part-time basis or some of the material
       duties on a full-time basis. An Insured who is Partially Disabled will be
       considered Totally Disabled, except during the Elimination Period.
       (b) “Residual Disability” means being Partially Disabled during the
       Elimination Period. Residual Disability will be considered Total Disability.

Rec. 355.

       The “Elimination Period” means “a period of consecutive days of Total Disability

. . . for which no benefit is payable. It begins on the first day of Total Disability.” Rec.

ORDER – PAGE 3
    Case 3:19-cv-01446-N Document 19 Filed 09/09/20         Page 4 of 16 PageID 970



354. The “Elimination Period” for Class 2 employees (those working outside California)

is 180 consecutive days of Total Disability. Rec. 35. The LTD Policy provides benefits

equal to 60% of an eligible employee’s pre-disability “Covered Monthly Earnings” less

certain specified other income, until age 65, so long as the employee remains disabled.

Rec. 352, 363.

                                 II. NEWSOM’S HEALTH

       Newsom’s health problems began following a motor vehicle accident in 1999. Rec.

540. He subsequently developed fibromyalgia and related conditions. Id. His condition

slowly deteriorated until he could no longer work a 40 hour week. Rec. 542. In order to

retain Newsom as an employee, Lereta reduced his scheduled work week to 32 hours,

consisting of 8 hours a day, Monday through Thursday. Rec. 113. Some weeks Newsom

was unable to work his full scheduled 32 hour week. Rec. 460. Ultimately, his last

scheduled full 32 hour work week was October 16, 2017. Rec. 337-40, 709-10. After that

date, Lereta scheduled him to work part-time until January 30, 2018, when he was no longer

able to work at all. Rec. 432, 542.

       The details around Newsom’s work schedule are not precisely clear. It appears from

Newsom’s timecards that he actually worked3 the following hours on the following weeks:

Week of       Hours >=30

9/11/17       31       Y
9/18/17       27.75
9/26/17       14
10/2/17       23.25

3
 The time records include hours for holidays, vacation, sick leave, and jury duty. Rec.
337-40.
ORDER – PAGE 4
    Case 3:19-cv-01446-N Document 19 Filed 09/09/20          Page 5 of 16 PageID 971



10/9/17       30       Y
10/16/17      31.25    Y
10/23/17      24.5
10/30/17      14.75
11/6/17       30       Y
11/13/17      32.75    Y
11/20/17      31.5     Y
11/27/17      34       Y
12/4/17       27.25
12/11/17      19.5
12/18/17      27.5
12/25/17      24.75
1/1/18        29.25
1/8/18        28.75
1/15/18       29
1/22/18       27.75
1/29/18       12.5

Rec. 337-40, 460-62.

       Newsom had a prior STD leave not in dispute in this case. He returned to work

from that leave around September 4, 2017. Rec. 112, 432, 542.4 Although the exact date

is unclear, the Court finds that Lereta scheduled Newsom for reduced weekly hours of four

8-hour days (32 hours) per week on or shortly after September 4, 2017. Rec. 113. The

Court infers that Lereta’s intent was for Newsom to remain a full-time employee and retain



4
  There is a Reliance claim notes entry that appears to reflect that Newsom returned to work
from the earlier claim on 9/14/18. Rec. 113. The 2018 references in that note appear to be
typos and should refer to 2017. It is undisputed that Newsom did not work for Lereta after
January 30, 2018. It also appears that the reference to September 14 is a typo. Immediately
above that note, on 12/26/18, Reliance requested Newsom’s time records beginning
September 4. Also, Newsom’s time records indicate he worked on September 11 and 12,
which is inconsistent with return to work on September 14. Rec. 460 (that tabulation does
not start until September 11, so it is silent on whether Newsom worked hours on September
4-8). Thus, it is relatively clear that Newsom returned to work before September 14. In
any event, the exact date Newsom returned to work after his earlier STD leave is not
material.
ORDER – PAGE 5
  Case 3:19-cv-01446-N Document 19 Filed 09/09/20            Page 6 of 16 PageID 972



benefits such as STD and LTD. Although the exact date is unclear, the Court finds that

Lereta placed Newsom on part-time status (scheduled <30 hours per week) on or around

October 23, 2017.

       On this record, it is undisputed that Newsom was partially disabled beginning

October 23, 2017, and totally disabled beginning January 31, 2018. See generally Rec.

540-44 (Newsom’s personal narrative); id. 546-48 (Newsom’s treating physician); id. 550-

73 (neuropsychological examination); id. 645-60 (statements of friends, family and co-

worker).

                III. PROCEDURAL HISTORY OF NEWSOM’S LTD CLAIM

                                A. Newsom’s STD Claim

       Newsome first submitted his STD claim on February 23, 2018. Reliance apparently

did not receive that paperwork, so Newsom resubmitted it on March 23, 2018. Rec. 542.

The claim form, dated 2/22/18, indicated that Newsom’s “Date Last Worked” was January

30, 2018. Rec. 468-71. Reliance initially denied Newsom’s STD claim on the basis that

he had not provided medical evidence of his disability as of January 30, 2018. Rec. 126-

29. Newsom appealed that decision. Rec. 196-331. Upon further review, the STD claim

examiner notified Newsom that Reliance was considering moving his date of loss back,

since it appeared he may have had partial disability before January 30, 2018. Rec. 97, 112.

The STD claim examiner ultimately decided to push Newsom’s date of loss back to

October 23, 2017. Rec. 113. Accordingly, Newsom received STD benefits from October

30, 2017 (eighth day after disability) through April 30, 2018, including partial disability

benefits from October 30, 2017 through January 29, 2018. Rec. 78.

ORDER – PAGE 6
  Case 3:19-cv-01446-N Document 19 Filed 09/09/20             Page 7 of 16 PageID 973



                                 B. Newsom’s LTD Claim

       Reliance’s LTD claim examiner denied Newsom’s LTD claim. Rec. 452-54. Based

on Newsom’s last day of work (1/30/18), the examiner treated Newsom’s date of disability

as January 31, 2018. Because Newsom did not work 30 hours a week or more in the weeks

before that date, the examiner determined that Newsom was not a full time employee and

thus not eligible for LTD benefits. Id. Newsom administratively appealed that denial.

Rec. 709-10. Reliance affirmed its decision on appeal. Rec. 458-64. Newsom timely filed

the instant action under 29 U.S.C. § 1132(a)(1)(B), (g)(1) seeking unpaid benefits due and

attorneys’ fees and costs.

                      IV. NEWSOM IS ENTITLED TO LTD BENEFITS

                 A. Regular Work Week Means Scheduled Work Week

       The LTD Policy makes “[e]ach active Full-time employee of” Lereta eligible for

LTD benefits. Rec. 352. “‘Full-time’ means working for [Lereta] for a minimum of 30

hours during a person’s regular work week.” Rec. 354. The term “regular work week” is

not defined. The Court interprets plan terms like any other insurance contract. Firestone

Tire & Rubber Co. v. Bruch, 489 U.S. 101, 112-13 (1989). The court must “interpret the

contract language ‘in an ordinary and popular sense as would a person of average

intelligence and experience,’ such that the language is given its generally accepted meaning

if there is one.” Wegner v. Standard Ins. Co., 129 F.3d 814, 818 (5th Cir. 1997) (quoting

Todd v. AIG Life Ins. Co., 47 F.3d 1448, 1451 n.1 (5th Cir. 1995)). “But if the policy

language is ambiguous, we construe it ‘strictly against the insurer and liberally in favor of



ORDER – PAGE 7
    Case 3:19-cv-01446-N Document 19 Filed 09/09/20            Page 8 of 16 PageID 974



the insured,’ . . . .” Am. Int’l Spec. Lines Ins. Co. v. Rentech Steel L.L.C., 620 F.3d 558,

563 (quoting Barnett v. Aetna Life Ins. Co., 723 S.W.2d 663, 666 (Tex.1987)).

         Reliance seizes on the word “working,” arguing that it means the hours the person

actually worked. Newsom, on the other hand, focuses on the phrase “regular work week,”

arguing that the modifier “regular” indicates something other than actual hours worked.

On balance, the Court finds Newsom’s argument more persuasive.

         The most pertinent definition of “regular” from the Oxford English Dictionary is:

“Having the usual, typical, or expected attributes, qualities, parts, etc.; normal, ordinary,

standard. Now chiefly U.S.”5 The most pertinent definition of “regular” from the Merriam-

Webster Dictionary is: “normal, standard.”6 The Court thus holds that “regular work week”

as used in the LTD Policy means “normal, ordinary, standard work week,” or the scheduled

work week.

         This construction has several advantages over Reliance’s proposed construction.

First, it removes minor variations in actual hours worked from the eligibility determination

and makes eligibility more predictable and ascertainable.7             Reliance’s proposed

construction, in contrast, results in “Newsom [falling] in and out of eligibility frequently.”

Rec. 462 (denial of LTD appeal). Also, Reliance apparently contends eligibility is



5
 https://www.oed.com/view/Entry/161414?redirectedFrom=regular#eid [last visited
August 26, 2020].
6
    https://www.merriam-webster.com/dictionary/regular [last visited August 26, 2020].
7
 At minimum, the use of “regular work week” appears to indicate something other than
hours actually worked in the preceding week.
ORDER – PAGE 8
  Case 3:19-cv-01446-N Document 19 Filed 09/09/20              Page 9 of 16 PageID 975



determined on a week-by-week basis.           Second, Newsom’s construction leaves the

employer in control over which employees are full time and which are part time. It seems

appropriate for the employer to determine which of its employees are full time and which

are part time, rather than the vagaries of individual work weeks. Here, Lereta scheduled

Newsom for 32 hours per week so that he would retain his STD and LTD benefits. The

Court is reluctant to adopt a construction that would deny an employee a benefit the

employer intended the employee to retain. Finally, if Reliance had wanted to base

eligibility on the hours actually worked the week preceding the partial or total disability, it

certainly could have done so more clearly, for example: “Full-time” means actually

working for Lereta a minimum of 30 hours the work week before the date of disability.

       Accordingly, the Court holds that the plain meaning of “regular work week” is

equivalent under these facts to “scheduled work week.” In the alternative, Newsom’s

construction is, at minimum, a plausible construction. In that case, this Court must “apply

the rule of contra proferentum and construe the terms strictly in favor of the insured.”

Wegner, 129 F.3d at 818. Either way, the Court ends up construing “regular work week”

as equivalent to “scheduled work week.”

                 B. Newsom’s Date of Disability Was October 23, 2017

       The Court must resolve one remaining factual dispute. Newsom and the STD claim

examiner contend Newsom’s date of disability was October 23, 2017 – the first day after

he could no longer work full time. Reliance and the LTD claim examiner contend

Newsom’s date of disability was January 31, 2018 – the first day after he could no longer

work at all.

ORDER – PAGE 9
    Case 3:19-cv-01446-N Document 19 Filed 09/09/20          Page 10 of 16 PageID 976



         In pertinent part, the LTD Policy provides: “‘Partial Disability’ mean[s] that as a

result of an Injury or Sickness an Insured is capable of performing the material duties of

his/her Regular Occupation on a part-time basis . . . .” Rec. 355. It further provides:

“‘Residual Disability’ means being Partially Disabled during the Elimination Period.

Residual Disability will be considered Total Disability.”         Id.   Finally, it defines

“Elimination Period” as “a period of consecutive days of Total Disability, as shown on the

Schedule of Benefits page, for which no benefit is payable. It begins on the first day of

Total Disability.” Rec. 354. The Schedule of Benefits page states that the length of the

Elimination Period for employees working outside the State of California is 180

consecutive days of Total Disability. Rec. 352. Thus, the Elimination Period is 180

consecutive days of Total Disability, beginning on the first day of Total Disability.8

         As of October 23, 2017, Newsom was unable to perform the material duties of his

job on a full time basis. Therefore, Newsom was partially disabled as of that date. The

elimination period started as of October 23, 2017. Newsom was thus partially disabled

during the elimination period. He had residual disability, which is considered total

disability, as of October 23, 2017. The Court therefore finds that Newsom’s date of

disability was October 23, 2017.

         This is consistent with Reliance’s own determination in connection with Newsom’s

STD claim. The STD Policy uses similar definitions. Rec. 8-10, 18, 21. The parties

disagree on what importance the Court should place on that earlier determination. Reliance



8
    These definitions are somewhat circular.
ORDER – PAGE 10
    Case 3:19-cv-01446-N Document 19 Filed 09/09/20            Page 11 of 16 PageID 977



argues strenuously that it is not bound in the LTD claim by what it earlier determined in

the STD claim, and that the examiners had different documentation in making their

respective determinations. Be that as it may, the Court has on its fact finder hat in the

context of this paper trial. As the fact finder, the Court finds it very probative that Reliance

found Newsom’s date of disability to be October 23, 2017 in the STD claim. That fact

further supports the Court’s fact finding that Newsom’s date of disability was October 23,

2017.9

         Reliance argues that Newsom’s date of disability cannot be October 23, 2017

because he worked full time the weeks of November 6, 13, 20, and 27, 2017. There are at

least three problems with that argument. First, Reliance did not raise it as a reason for

denying Newsom’s LTD claim at the administrative level. Rec. 452-54 (initial denial);

Rec. 458-64 (denial on appeal). But an administrator cannot “raise[] new grounds for

denial in the federal courts that were not raised at the administrative level.” Lafleur v. La.

Health Serv. & Indem. Co., 563 F.3d 148, 154-55 (5th Cir. 2009). Thus, Reliance has

waived that argument.

         Second, this argument does not survive the Court’s construction of “regular work

week.” As the Court has explained above, under that construction whether Newsom was

working full time depends on whether he was scheduled to work 30 or more hours a week.

If Newsom was scheduled to work 30 or more hours, he was full time, regardless whether



9
 Reliance’s position leads to an unfortunate incentive for employees not to work as much
as they are able. If you work part time before giving up on work entirely, according to
Reliance, you would lose your STD and LTD benefits.
ORDER – PAGE 11
 Case 3:19-cv-01446-N Document 19 Filed 09/09/20             Page 12 of 16 PageID 978



he might have actually worked less than 30 hours. Conversely, if Newsom was scheduled

to work less than 30 hours, he was not full time, even if he may have actually worked

slightly more. As the Court has previously found, after October 23, 2017, Newsom was

not scheduled to work 30 or more hours. Thus the fact that he may have worked slightly

more than 30 hours those weeks in November does not affect his eligibility for LTD

benefits.

       Third, Reliance’s argument ignores pertinent policy language. The LTD Policy

provides:

       Interruption Period: If, during the Elimination Period, an Insured returns to
       Active Work for less than 30 days, then the same or related Total Disability
       will be treated as continuous. Days that the Insured is Actively at Work
       during this interruption period will not count towards the Elimination Period.

Rec. 354.

       “Actively at Work” and “Active Work” mean actually performing on a Full-
       time basis the material duties pertaining to his/her job in the place where and
       the manner in which the job is normally performed. This includes approved
       time off such as vacation, jury duty and funeral leave, but does not include
       time off as a result of an Injury or Sickness.

Id. Note that Active Work must be performed on a full time basis. Because Newsom was

not scheduled to work 30 hours or more during those weeks in November, he was not

Actively at Work, and those weeks do not interrupt the elimination period.

       Moreover, even if the Court were to consider that Newsom worked more than thirty

hours for those four weeks, and even if the Court were to adopt Reliance’s policy

construction, it still would not impair Newsom’s eligibility for LTD benefits. At most,

those 28 days would constitute an Interruption Period that would delay Newsom’s


ORDER – PAGE 12
     Case 3:19-cv-01446-N Document 19 Filed 09/09/20           Page 13 of 16 PageID 979



entitlement to LTD benefits by extending the Elimination Period for a correlative 28 days,

but would not otherwise impair Newsom’s right to such benefits.

         The Court thus finds that Newsom’s date of disability was October 23, 2017.

                              C. Newsom Was Eligible for LTD

         With Newsom’s date of disability determined as October 23, 2017, the Court can

now determine whether Newsom was eligible for LTD. The Court has previously found

that Newsom was scheduled to work 32 hours per week from September 4, 2017 through

October 21, 2017. Thus, Newsom qualified as a full time employee of Lereta prior to his

disability, and was therefore eligible for LTD benefits. It is worth noting that even under

Reliance’s proposed construction Newsom would still be eligible as he worked thirty or

more hours the two weeks before his date of disability. The Court concludes that Newsom

was and is eligible for LTD benefits.

                        V. NEWSOM IS ENTITLED TO LTD BENEFITS

         Reliance argues that if the Court gets to this point, it should remand for Reliance to

determine in the first instance whether Newsom is disabled. In support of that position, it

cites Pakovich v. Broadspire Servs., Inc., 535 F.3d 601 (7th Cir. 2008). For several reasons,

Pakovich is distinguishable from the circumstances here.10

         Pakovich worked as a sales representative for Verizon, which had an ERISA plan

providing long term disability benefits. Id. at 602. For the first 24 months, the plan

provided benefits for “own occupation” disability, after which it provided benefits for “any


10
  Reliance cites no cases supporting remand from the Fifth Circuit or from district courts
within the Fifth Circuit.
ORDER – PAGE 13
 Case 3:19-cv-01446-N Document 19 Filed 09/09/20               Page 14 of 16 PageID 980



occupation” disability. Id. Although her claim was initially approved, a new plan

administrator caused Pakovich to be examined by different physicians and decided to

terminate her “own occupation” benefits. The administrator also told her that it would, in

the future, make a determination of “any occupation” benefits. Id. at 603.

       Pakovich filed suit in federal district court. The district court first held that the

administrator’s decision to terminate “own occupation” benefits was arbitrary and

capricious. Id. The district court then went on to determine in the first instance that

Pakovich was not entitled to “any occupation” benefits. Id. Pakovich appealed this second

holding, arguing that the administrator was entitled to make the initial determination

regarding “any occupation” benefits. The Seventh Circuit agreed and reversed the district

court’s second holding to allow for remand to the administrator.

       The court of appeals relied on several factors not present here. First, the plan there

gave the administrator discretion and was reviewable only under an arbitrary and

capricious standard. Id. at 606. The parties agree here that de novo review by the Court is

the standard. In Pakovich, there was no decision at the administrative level on “any

occupation” benefits for the district court to review with deference. Id. Here, the question

before the Court – own occupation benefits – is the precise question Reliance decided at

the administrative level, and this Court’s review of that decision is de novo, not deferential.

In Pakovich, the administrative record was not developed on the “any occupation” issue.

Id. at 607. Here the record is fully developed regarding Newsom’s disability – at least by

Newsom; the only reason it may not be developed by Reliance is because of Reliance’s



ORDER – PAGE 14
     Case 3:19-cv-01446-N Document 19 Filed 09/09/20          Page 15 of 16 PageID 981



choice not to develop it. This Court thus finds Pakovich is not persuasive on the question

of remand.

         The Court believes that remand is not appropriate for two additional reasons. First,

Reliance is limited before this Court to defending the reasons on which it relied at the

administrative level for denial. See Lafleur, supra. Remanding to give Reliance a second

bite at the denial apple would violate that rule. Second, allowing plan administrators the

ability to seriatim deny benefits for different reasons would unduly prolong the benefit

process. Accordingly, the Court will not remand for Reliance to have a second chance to

decide whether Newsom is disabled.

         On the merits, the decision is easy. The Court has already found that the undisputed

record shows that Newsom is disabled and entitled to benefits in the amount of

$194,290.72.11

                                      CONCLUSION

         The Court has determined that “regular work week” should be construed as

“scheduled work week.” Under that construction, the record shows that Newsom is eligible

for LTD benefits, and, being disabled, is entitled to an award of past benefits. The Court

does not address “any occupation” disability and expresses no opinion regarding future




11
  Reliance complains that awarding the full amount of benefits improperly fails to credit
Reliance for any other income earned by Newsom. See, e.g., Reliance Response at 3 [16].
On this record there is no evidence of any offset or reduction to which Reliance is entitled.
ORDER – PAGE 15
     Case 3:19-cv-01446-N Document 19 Filed 09/09/20        Page 16 of 16 PageID 982



benefits. Newsom may seek an award of attorneys’ fees and expenses pursuant to Rule

54(d)(2).12


         Signed September 9, 2020.




                                                        ___________________________
                                                               David C. Godbey
                                                          United States District Judge




12
  Reliance has asserted what it calls affirmative defenses. The Court agrees that those are
not “true” affirmative defenses, but rather arguments that Newsom cannot prove his case.
Having found in favor of Newsom on the merits, the Court has, of necessity, rejected those
contentions. They do not require separate discussion.
ORDER – PAGE 16
